Name: 92/75/EEC: Commission Decision of 16 December 1991 on the eligibility of expenditure to be incurred in 1992 by Germany, Spain, Greece, Portugal and France for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Spanish, German, Greek, French and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries
 Date Published: 1992-02-06

 Avis juridique important|31992D007592/75/EEC: Commission Decision of 16 December 1991 on the eligibility of expenditure to be incurred in 1992 by Germany, Spain, Greece, Portugal and France for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Spanish, German, Greek, French and Portuguese texts are authentic) Official Journal L 030 , 06/02/1992 P. 0023 - 0024COMMISSION DECISION of 16 December 1991 on the eligibility of expenditure to be incurred in 1992 by Germany, Spain, Greece, Portugal and France for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (Only the Spanish, German, Greek, French and Portuguese texts are authentic) (92/75/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 89/631/EEC of 27 November 1989 on a Community financial contribution towards expenditure incurred by Member States for the purpose of ensuring compliance with the Community system for the conservation and management of fishery resources (1), and in particular Article 2 (2) thereof, Whereas, in accordance with Decision 89/631/EEC, the Commission has received applications for Community financial contributions from Germany, Spain, Greece, Portugal and France towards expenditure to be incurred during 1992; Whereas the applications refer to expenditure for the acquisition or modernization of vessels, aircraft and land vehicles including their equipment, systems for the detection and recording of fishing activities and systems for recording and transmitting catch data and other relevant information; whereas such expenditure will help to develop monitoring and supervision facilities for the proper implementation of the Community's fishery resources conservation arrangements; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS DECISION: Article 1 The expenditure foreseen for 1992 shown in the Annex, corresponding to an amount of ECU 34 785 513, is eligible for a financial contribution under Decision 89/631/EEC. The Community contribution shall be 50 % of the eligible expenditure. Article 2 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the Hellenic Republic, the Portuguese Republic and the Republic of France. Done at Brussels, 16 December 1991. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 364, 14. 12. 1989, p. 64. ANNEX Member State Costs Total in ecus Germany Spain Greece Portugal France Total in national currency DM 1 373 000 Pta 1 030 351 605 Drs 1 407 377 358 Esc 2 900 990 720 FF 23 375 000 Total in ecus 668 533 8 058 940 6 195 833 16 510 294 3 351 913 34 785 513 Community contribution (50 %) 334 267 4 029 470 3 097 917 8 255 147 1 675 957 17 392 757